United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-877
Issued: October 26, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 13, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ December 2, 2008 merit decision concerning his wage-earning
capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether the Office properly determined that appellant’s actual earnings as a
valet parking supervisor fairly and reasonably reflected his wage-earning capacity effective
October 1, 2008.
FACTUAL HISTORY
The Office accepted that on November 15, 2004 appellant, then a 43-year-old temporary
rural mail carrier, sustained several injuries to his left wrist, forearm, elbow and shoulder due to
a fall at work, including a triceps tendon tear, rotator cuff tear, wrist cartilage disorder,
contusions and open wounds. After appellant’s injury, he began performing light-duty work at
the employing establishment. On April 15, 2005 he underwent left triceps tendon repair surgery

which was authorized by the Office. Appellant received appropriate compensation from the
Office for periods of disability.1
In late 2005, the Office referred appellant to nurse management services to help facilitate
his return to work. On September 20, 2005 appellant underwent left rotator cuff repair surgery
and, on March 1, 2006, he underwent arthroscopic surgery on his left wrist. Both procedures
were authorized by the Office.
In mid 2006, Dr. W.R. McArthur, an attending Board-certified orthopedic surgeon, found
that appellant could perform work on a full-time basis with restrictions on lifting, reaching and
climbing. In October 2006, appellant began to participate in an Office-sponsored vocational
rehabilitation program. Through this program, he took classes in accounting over the course of
almost two years. Appellant received two certifications in accounting through these efforts but
only completed about a half of the credits for the accounting program.
On September 8, 2008 Dr. McArthur indicated that appellant could perform full-time
work with restrictions on lifting and performing overhead work with his left arm alone. On
October 3, 2008 appellant’s rehabilitation counselor advised the Office that he had started work
on October 1, 2008 at the Bay Medical Center as a valet parking supervisor. The job was fulltime at 40 hours per week and paid a salary of $400.00 per week.2
In a December 2, 2008 decision, the Office reduced appellant’s compensation to zero
effective October 1, 2008, based on its determination that his actual earnings as a valet parking
supervisor represented his wage-earning capacity effective that date. It found that since
October 1, 2008, appellant had worked as a valet parking supervisor at the Bay Medical Center
with wages of $400.00 per week. His actual earnings in the position fairly and reasonably
represented his wage-earning capacity. The Office noted: “Since you have demonstrated the
ability to perform the duties of this job for two months or more, this position is considered
suitable to your partially disabled condition.” It found that the position was permanent and did
not constitute seasonal, temporary or made-up work. The Office calculated that appellant’s
actual earnings met or exceeded the current wages of the job he held when injured. Therefore,
according to the provisions of 5 U.S.C. § 8106 and 5 U.S.C. § 8115, his entitlement to wage-loss
compensation ended on October 1, 2008, the date he was reemployed with no loss in earning
capacity.3
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.4 The
1

Appellant last worked for the employing establishment on December 11, 2004.

2

The vocational counselor later indicated that appellant’s accounting training would be useful for performing this
position as it involved managing employees and their schedules.
3

The Office noted that the decision did not affect appellant’s medical benefits which were still authorized if
needed to treat his work-related condition.
4

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

2

Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5
Section 8115(a) of the Federal Employees’ Compensation Act provides that the “wageearning capacity of an employee is determined by his actual earnings if his actual earnings fairly
and reasonably represent his wage-earning capacity.”6 The Board has stated, “Generally, wages
actually earned are the best measure of a wage-earning capacity and in the absence of evidence
showing that they do not fairly and reasonably represent the injured employee’s wage-earning
capacity, must be accepted as such measure.”7
Wage-earning capacity may not be based on an odd-lot or make-shift position designed
for an employee’s particular needs or a position that is seasonal in an area where year-round
employment is available.8 Wage-earning capacity may only be based on a temporary or parttime position if the position held by the employee at the time of injury was a temporary or parttime position.9 Office procedures direct that a wage-earning capacity determination based on
actual wages be made following 60 days of employment.10
ANALYSIS
The Office accepted that on November 15, 2004, appellant sustained several injuries to
his left wrist, forearm, elbow and shoulder, including a rotator cuff tear, triceps tendon tear, wrist
cartilage disorder, contusions and open wounds. Appellant received appropriate compensation
from the Office for periods of disability. In a December 2, 2008 decision, the Office reduced
appellant’s compensation effective October 1, 2008, based on its determination that his actual
earnings as a valet parking supervisor fairly and reasonably represented his wage-earning
capacity effective that date.
Appellant’s attending physician determined that he could perform work with restrictions
and appellant participated in vocational rehabilitation efforts. Appellant started work on
October 1, 2008 at the Bay Medical Center as a valet parking supervisor. The job was for 40
5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

5 U.S.C. § 8115(a).

7

Floyd A. Gervais, 40 ECAB 1045, 1048 (1989); Clyde Price, 32 ECAB 1932, 1934 (1981). Disability is defined
in the implementing federal regulations as “the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury.” (Emphasis added.) 20 C.F.R. § 10.5(f). Once it is determined that
the actual wages of a given position fairly and reasonably represent an employee’s wage-earning capacity, the Office
applies the principles enunciated in Albert C. Shadrick, 5 ECAB 376 (1953), in order to calculate the adjustment in
the employee’s compensation.
8

See James D. Champlain, 44 ECAB 438, 440-41 (1993); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.7a(1), (2) (July 1997).
9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7a (3) (July 1997).
10

See id. at Chapter 2.814.7c (December 1993).

3

hours per week and paid a salary of $400.00 per week. Appellant’s vocational rehabilitation
counselor indicated that the position of valet parking supervisor would allow appellant to apply
accounting skills he acquired by participating in rehabilitation training. The Office properly
compared appellant’s actual earnings as a valet parking supervisor for more than 60 days in the
position with the wages he was receiving at the time of injury. As appellant’s actual earnings
met or exceeded those at the time of injury, the Office properly reduced his wage-loss
compensation to zero.11 The Office properly found that his actual wages fairly and reasonably
represented his wage-earning capacity. There is no evidence showing that the position of valet
parking supervisor does not fairly and reasonably represent appellant’s wage-earning capacity.
The record does not establish that the position constituted part-time, sporadic, seasonal or
temporary work. Moreover, the record does not reveal that the position is a make-shift position
designed for appellant’s particular needs.12
CONCLUSION
The Board finds the Office properly determined that appellant’s actual earnings as a valet
parking supervisor fairly and reasonably represents his wage-earning capacity effective
October 1, 2008.

11

Id.

12

See supra notes 8 and 9.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
December 2, 2008 decision is affirmed.
Issued: October 26, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

